DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on July 19, 2021 has been entered.

Response to Arguments
2.	Applicant’s Amendment/Remark filed on July 19, 2021 has been considered and persuasive.  Claims 1, 3-4 have been amended. Therefore, claims 1-13 are allowance.

Allowable Subject Matter
3.	Claims 1- 13 are allowed.
The following is an examiner’s statement of reasons for allowance:

In view of the present application, the prior arts made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.
Per claim 1 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
a display controller configured to acquire the guide route from the navigation device and draw an arrow based on the guide route, 
wherein the guide route includes a start position, a direction, and a length of the arrow, 
wherein the arrow has having a shaft with an arrowhead at one end of the shaft, and a three-dimensional shape with one or more dimensions calculated based on the guide route, 
wherein one surface of the arrow is a continuous flat surface from the shaft to the arrowhead and an other surface of the arrow includes a larger width portion having a larger height and a smaller width portion having a smaller height; and
wherein the display controller is configured to calculate, based on the guide route, an arrangement of the arrow drawn by lines superimposed on the guide route, convert the arrangement to draw the arrow in the three-dimensional shape, and display the arrow such that the one surface appears to be superimposed on a ground.


a display controller configured to acquire the guide route from the navigation device and draw an arrow based on the guide route, 
wherein the guide route includes a start position, a direction, and a length of the arrow,
wherein the arrow has a shaft with an arrowhead at one end of the shaft, and a three-dimensional shape with one or more dimensions calculated based on the guide route, 
wherein one surface of the arrow is a continuous flat surface from the shaft to the arrowhead and an other surface of the arrow includes a larger width portion having a larger height and a smaller width portion having a smaller height; and 
wherein the display controller is configured to calculate, based on the guide route, an arrangement of the arrow drawn by lines superimposed on the guide route and convert the arrangement to draw the arrow in a three-dimensional ridge shape where, within both the shaft and the arrowhead, a height of the arrow decreases linearly from a center of the arrow in the width direction towards both edges of the arrow in the width direction.

Per claim 4 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
a display controller configured to acquire the guide route from the navigation device and draw an arrow based on the guide route, 
wherein the guide route includes a start position, a direction, and a length of the arrow, 
wherein the arrow has a shaft with an arrowhead at one end of the shaft, and a three-dimensional shape with one or more dimensions calculated based on the guide route, 
wherein one surface of the arrow is a continuous flat surface from the shaft to the arrowhead and an other surface of the arrow includes a larger width portion having a larger height and a smaller width portion having a smaller height; and
wherein the display controller is configured to calculate, based on the guide route, an arrangement of the arrow drawn by lines superimposed on the guide route and convert the arrangement to draw the arrow in a three-dimensional cockscomb shape, where, within both the shaft and the arrowhead, a line along a center of the arrow in the width direction is protruded to a height of the arrow while, away from the center of the arrow in the width direction, the height is constant.

4.	Accordingly, in light of the cited references, the present invention is novel and non-obvious since the prior arts of record do not contain either explicitly or implicitly the limitations as a whole as disclosed in claims 1-13.  In addition, any reasonable combination of the cited references cannot be used to reconstruct the claimed invention. 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion
6.	The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure:
Terauchi et al. (US 20100131190 A1) discloses navigation system that calculating a routing path from the current location to a designated destination and displaying the calculated routing path on a map on the monitor; calculating a distance along the routing path from the current location to an intersection in a direction of the designated destination at which the vehicle is to turn; and operating the auxiliary display to display a first bent arrow of prescribed length which indicates that the intersection is a first predetermined distance away from the current location when the calculated distance has become equal to the first predetermined distance, and a second bent arrow of a length that is shorter than the prescribed length which indicates that the intersection approaches closer when the distance has become equal to a second predetermined distance that is defined shorter than the first predetermined distance.

Akita et al. (US 20090240426 A1) discloses a navigation device that performs route navigation by using a projected image of a view volume in a traveling direction of a vehicle or an actual scene seen through a windshield.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KIM THANH T. TRAN/
Examiner, Art Unit 2612

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612